Citation Nr: 1644322	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 8, 2010 for the grant of service connection for posttraumatic stress disorder with depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to December 2003.  
This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference Board hearing at the Montgomery, Alabama RO for August 5, 2016.  In June 24, 2016 correspondence (VA Form 21-4138), prior to the scheduled August 2016 hearing, the Veteran informed VA that he had moved to Florida, and he requested that his Board hearing be scheduled at the St. Petersburg, Florida RO.  It appears that this was not done, and the Veteran was reported as a "no-show" for his hearing at the Montgomery, Alabama RO.

Based on the Veteran's timely notice as to his move, his claims file should be transferred to the St. Petersburg, Florida RO and he should be scheduled for a videoconference Board hearing at that RO.

Accordingly, the case is REMANDED for the following action:

1.  Transfer jurisdiction of the Veteran's claims file to the St. Petersburg, Florida RO, and arrange for him to be scheduled for a videoconference hearing at that RO.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




